Citation Nr: 0912207	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (initial) disability rating 
for a service-connected cervical spine disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased (initial) disability rating 
for a service-connected lumbar spine disability, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1997 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Procedural history

The Veteran's claims of entitlement to service connection for 
disabilities of the cervical and lumbar spine were received 
by the RO in March 2003.  In the June 2003 rating decision, 
the RO granted the Veteran's claims and 10 percent disability 
ratings were assigned to each disability.  The Veteran 
disagreed with the assigned ratings and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the Veteran's substantive appeal [VA Form 9] in March 2004.

During the course of the appeal, the Veteran moved to 
Maryland; original jurisdiction now resides in the Baltimore 
RO.

In November 2006, the claims were remanded by the Board for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in an August 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims file has been returned to 
the Board for further appellate proceedings.

A motion to advance this case on the Board's docket was 
granted in June 2008.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

REMAND

The Veteran is seeking entitlement to initial ratings for his 
service-connected cervical and lumbar spine disabilities, in 
excess of the current 10 percent disability ratings.  The 
Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below, a 
remand is unfortunately necessary.

The Veteran was last afforded a VA examination as to his 
service-connected spine disabilities in May 2003.  The 
Veteran has since contended that his cervical and lumbar 
spine symptomatology has significantly worsened.  Updated VA 
treatment records have been obtained which document the 
Veteran's current symptomatology, including neurological 
complaints.  See, e.g., VA treatment records dated May 2008 
and July 2008.  Accordingly, the Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Therefore, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VBA should arrange for the Veteran to 
be examined by a physician for the 
purpose of addressing the current 
severity of the Veteran's service-
connected cervical and lumbar spine 
disabilities.  The Veteran's VA claims 
file should be reviewed by the 
examiner.  The examination report 
should set forth all objective findings 
regarding the Veteran's cervical and 
lumbar spine disabilities including 
range of motion measurements.  The 
examiner should also address the 
existence, extent, and severity of any 
associated neurological symptomatology.  
A report of the examination should be 
prepared and associated with the 
Veteran's VA claims file.  

2.	VBA should then readjudicate the 
Veteran's claims of entitlement to 
increased initial disability ratings 
for the service-connected cervical and 
lumbar spine disabilities.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

